internal_revenue_service department of the treasury index numbers number release date washington dc person to contact i telephone number refer reply to cc intl br1 plr-115359-98 date date legend individual a individual b dear this replies to a letter dated date requesting that individual a be granted an extension of time under sec_301_9100-3 to submit a ruling_request provided by sec_877 and section iv of notice_97_19 1997_1_cb_394 as modified by notice_98_34 i r b the information submitted for consideration is substantially as set forth below the ruling contained in this letter is predicated upon facts and representations submitted by individual a and accompanied by a penalty of perjury statement executed by individual a this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as a part of the audit process individual b has served as a tax advisor to individual a and her husband for approximately eight years individual b is an attorney specializing in taxation and related matters and a partner in a law firm the law firm had prepared tax returns for individual a and her husband for several years and had provided them with tax and estate_planning advice on an ongoing basis cc intl br1 plr-115359-98 at the time that individual a expatriated from the united_states and renounced her united_states citizenship on date individual b states that he was aware that she did so and was aware that she was a citizen of a foreign_country the country of her husband’s birth individual b states that he did not inform individual a about the amendment to sec_877 and her ability to submit a ruling_request for a determination that she did not expatriate with a tax_avoidance motive until date which was well after the date deadline for submitting such a request under notice_97_19 notice_97_19 provides that an individual subject_to new sec_877 who expatriated after date but on or before date and who wishes to submit a ruling_request as to whether such expatriation had for one of its principal purposes the avoidance of u s taxes must do so by date individual a renounced her united_states citizenship on date which was after date and before date however individual a did not submit her ruling_request before date because individual b failed to inform her of the date deadline thus individual a is requesting relief to submit a ruling_request after the due_date set by notice_97_19 sec_301_9100-3 provides rules for extensions of time for making regulatory elections when the deadline for making the election is other than a due_date prescribed by statute a regulatory election means an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement sec_301 b sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in paragraph e of sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that subject_to sec_301_9100-3 through iii a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer-- v reasonably relied on a qualified_tax professional and the tax professional failed to make or advise the taxpayer to make the election in the present situation section iv of notice_97_19 fixes the time for an individual to cc intl br1 plr-115359-98 submit a ruling_request for a determination as to whether such expatriation had for one of its principal purposes the avoidance of u s taxes therefore the commissioner has discretionary authority pursuant to sec_301_9100-3 to grant individual a an extension of time provided that individual a acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government based on the facts and circumstances of this case we conclude that individual a acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government accordingly individual a is granted an extension of time under sec_301_9100-3 until days from the date of this ruling letter to submit a ruling_request provided by section iv of notice_97_19 as modified by notice_98_34 individual a should submit the information required by section iii of notice_98_34 content of ruling_request submission when submitting a request under sec_877 no ruling has been requested and none is expressed as to the application of any other section of the code or regulations to the facts presented a copy of this ruling letter should be associated with the ruling_request to be filed pursuant to section iv of notice_97_19 as modified by notice_98_34 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely associate chief_counsel international by _______________________ allen goldstein reviewer
